Citation Nr: 1818248	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  13-24 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent prior to January 18, 2017 and in excess of 80 percent from that date for status post-operative pituitary adenoma, with associated visual impairment from optic nerve damage, to include entitlement to a total disability rating based on individual unemployability(TDIU).

2.  Entitlement to special monthly compensation (SMC) at the housebound rate.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard


INTRODUCTION

The Veteran had active military service from June 1979 to August 1980. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Huntington, West Virginia.  In an August 2017 rating decision, the Appeals Management Center (AMC) effectuated the grant of an effective date of April 28, 2003 for service connection for the disability.  In a December 2017 rating decision, the AMC granted a rating of 80 percent effective from January 18, 2017.

In January 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This matter was before the Board in August 7, 2017 when the Board granted an earlier effective date of April 28, 2003 for the Veteran's disability and remanded the rating issue for additional development to include an examination.  The Board finds that there has been substantial compliance with the directives of its remand; the claims file includes the examinations findings required by regulation.  


FINDINGS OF FACT

1.  Prior to the October 2017 VA eye examination the Veteran's bilateral eye disability been manifested by a concentric contraction of visual field with a remaining field of 5 degrees or less, but has instead been manifested by remaining fields of 6 to 15 degrees bilaterally and by corrected distance vision of, at worst, 20/60 in one eye (with the other eye showing better corrected vision). 

2.  From the time of the October 2017 VA eye examination report the Veteran's bilateral eye disability has not been manifested by a concentric contraction of visual field with a remaining field of 5 degrees or less, but has instead been manifested by remaining fields of 6 to 15 degrees bilaterally; her corrected distance vision was 20/70 or better bilaterally.  

3.  From June 19, 2017, and no earlier, the Veteran's visual impairment disability precluded substantial gainful employment. 

4.  From June 19, 2017, and no earlier, the Veteran had a single disability rated as a totally disabling (i.e. a TDIU) and additional disabilities independently rated a combined 60 percent disabling.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent prior to January 18, 2017, and in excess of 80 percent from that date for status post-operative pituitary adenoma, with associated visual impairment from optic nerve damage, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.79, 4.84 (prior to, and after, December 2008). 

2.  From June 19, 2017, and no earlier, the criteria for a TDIU for status post-operative pituitary adenoma with associated visual impairment from optic nerve damage, and the criteria for SMC at the housebound rate are met.  38 U.S.C.A. §§ 1114 (s), 5107 (West 2014); 38 C.F.R. § 3.340, 3.350 (2017). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's vision disability is a residual of a pituitary adenoma.  The service-connected eye disability in this case is currently rated at 80 percent disabling pursuant to Diagnostic Code 7915-6066.  DC 7915 refers to a benign neoplasm (pituitary adenoma) and DC 6066 is the residual, visual acuity in one eye 10/200 or better, under which the disability is currently rated.  The prior, 70 percent rating was rated under DC 7915-6080; DC 6080 refers to visual field defects.  

The criteria for rating disabilities of the eyes were amended effective on December 10, 2008, but these amended criteria govern cases only when the claim was filed on or after that date. See 73 Fed. Reg. 66543 (November 10, 2008).  Nevertheless, the Board has looked at the evidence and criteria in the light most favorable to the Veteran. 

Where a law or regulation changes during the pendency of a claim for increased rating, the Board should first determine whether application of the revised version would produce retroactive results.  In particular, a new rule may not extinguish any rights or benefits the claimant had prior to enactment of the new rule. VAOPGCPREC 07-03, 69 Fed. Reg. 25179 (2004).  However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110 (g) can be no earlier than the effective date of that change.  If the former version is more favorable, VA can apply the earlier version of the regulation for the period prior to, and from, the effective date of the change. 38 U.S.C.A. § 5110; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

Prior to December 10, 2008 

Impairment of field of vision is evaluated pursuant to the criteria found in Diagnostic Code (Code) 6080.  Under that code, loss of temporal half of the visual field warrants a 30 percent rating if bilateral, a 10 percent rating if unilateral, or is rated as 20/70. Loss of the nasal half of the visual field bilaterally results in a 20 percent rating, unilaterally results in a 10 percent rating, or may be rated as 20/50. Concentric contraction of the visual field to 5 degrees, results in a 100 percent rating if bilateral, a 30 percent rating if unilateral, or may be rated as 5/200. Concentric contraction of the visual field to 15 degrees but not to 5 degrees results in a 70 percent bilateral rating, a 20 percent unilateral rating, or is rated as 20/200. Concentric contraction of the visual field to 30 degrees but not to 15 degrees, bilaterally, results in a 50 percent rating, unilaterally results in a 10 percent rating, or is rated as 20/100.  Concentric contraction of the visual field to 45 degrees but not to 30 degrees bilaterally results in a 30 percent rating, unilaterally results in a 10 percent rating, or is rated as 20/70.  A concentric contraction of the visual field to 60 degrees but not to 45 degrees results in a bilateral rating of 20 percent, a unilateral rating of 10 percent, or rate as 20/50. 38 C.F.R. § 4.84am Code 6080. 

Demonstrable pathology commensurate with the functional loss will be required. The concentric contraction ratings require contraction within the stated degrees, temporally; the nasal contraction may be less. 38 C.F.R. § 4.84a, Code 6080, Note (2). 

As to general impairment of visual acuity, the basis for rating for visual impairment will be the best distant vision obtainable after the best correction by glasses. 38 C.F.R. § 4.75.  Where central visual acuity in both eyes is 20/40, a noncompensable rating is assigned. 38 C.F.R. § 4.84a, Diagnostic Code 6079. 

As to loss of field of vision, regulations provide that measurement of the visual field will be made when there is disease of the optic nerve or when otherwise indicated. The usual perimetric methods will be employed, using a standard perimeter and three millimeter white test object.  At least 16 meridians 221/2 degrees apart will be charted for each eye.  The minimum limit for this function is established as a concentric central contraction of the visual field to 5 degrees.  This type of contraction of the visual field reduces the visual efficiency to zero. 38 C.F.R. § 4.76. 

The Rating Schedule provides that the extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in Table III.  The degrees lost are then added together to determine total degrees lost.  This is subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference divided by 8 represents the average contraction for rating purposes. 38 C.F.R. § 4.76a. 

Under Table III of § 4.76a, the normal visual field extent at the eight principal meridians, in degrees, is: Temporally: 85; down temporally: 85; down: 65; down nasally: 50; nasally: 60; up nasally: 55; up: 45; up temporally: 55. The total is 500 degrees. As noted above, the veteran's eye disability is evaluated as 30 percent disabling under Diagnostic Code 6080. Diagnostic Code 6080 evaluates loss of field of vision. 38 C.F.R. § 4.84a, Diagnostic Code 6080. 

Effective from December 10, 2008 

As above, the criteria for the evaluation of disabilities of the eyes were amended effective December 10, 2008.  Prior to December 10, 2008, separate evaluations for loss of visual acuity and visual field defect were not permissible. See 38 C.F.R. § 4.84a.  DCs 6080-6081 (2008) ("Note: Rate on loss of central visual acuity or impairment of field vision.  Do not combine with any other rating for visual impairment.")  Under the amended criteria separate evaluations for loss of visual acuity and visual field defect are now permissible effective December 10, 2008. See 38 C.F.R. § 4.77 (c)("separately evaluate the visual acuity and visual field defect (expressed as a level of visual acuity), and combine them under the provisions of § 4.25.") 

Special Monthly Compensation

Special monthly compensation by reason of being housebound may be awarded on one of two bases - either a statutory basis or a factual basis. Both bases require that the Veteran have a single disability rated totally disabling (i.e., 100 percent). 38 U.S.C.A. § 1114 (s); 38 C.F.R § 3.350 (i).  The total disability rating requirement may be met by a finding of a TDIU where that award is based on one single condition. Bradley v. Shinseki, 22 Vet. App. 280, 293 (2008) )(a TDIU rating can qualify for compensation at the 38 U.S.C.A. § 1114 (s) rate, but only if the TDIU is based on a single disability); VAOGCPREC 66-91 (Aug. 15, 1991) (several separately ratable disabilities cannot be combined to achieve a single total rating in order to qualify for special monthly compensation).

Statutory housebound is granted when, in addition to having a single disability rated as totally disabling, a Veteran also has an additional disability or disabilities independently rated a combined 60 percent disabling. 38 U.S.C.A. § 1114 (s); 38 C.F.R § 3.350 (i).  


Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran's disability is rated as 70 percent disabling prior to January 18, 2017 and as 80 percent disabling from that date.  She requests that her 80 percent rating be effective from April 28, 2003.  The Board finds, as detailed below, that an 80 percent rating prior to January 18, 2017, is not warranted, and her claim must be denied.

For purposes of completeness, the Board will first discuss whether a rating in excess of 80 percent is warranted.  This 80 percent rating is based on combining a 70 percent rating for visual field impairment with a 30 percent rating for visual acuity impairment.  The Veteran would be entitled to the next higher rating for visual field impairment- a 100 percent maximum - if the evidence showed that she had bilateral concentric contraction of the visual fields with remaining field of 5 degrees.  (When the visual field is less than normal, it is called a concentric contraction.  It is this concentric contraction that is needed to rate a diminished visual field.) 

The claims file includes an October 2017 VA examination report for the Veteran's eyes.  It reflects that, using the Goldmann's equivalent III/4e target, the Veteran had contraction of a visual field and bilateral loss of a visual field.  She had loss of temporal half of visual field, loss of inferior half of visual field, and loss of superior half of visual field.  She was noted to have legal (statutory) blindness (visual field diameter of 20 degrees or less in the better eye, even if the corrected visual acuity is 20/20) based upon visual field loss.  

The Goldmann's chart supports a finding that she had more than five degrees of visual fields remaining in both eyes when considering that the normal visual field extent at 8 principle meridians is 500.  Accordingly, a rating in excess of 70 percent for visual field impairment is not warranted.  

The Veteran's 2017 findings were as follows:

Right eye
Up - 7   
Up temporally - 10
Temporally - 18
Down temporally - 12
Down    19
Down nasally - 12
Nasally - 7
Up nasally - 19

Left eye
Up - 8   
Up temporally - 8
Temporally - 10
Down temporally - 14
Down    12
Down nasally - 5
Nasally - 5
Up nasally - 3

Her average visual field for the right eye is 13, and the average for the left eye is 8.125.  

The above numbers were achieved by subtracting her lost visual field from the possible total of 500 and dividing by the 8.  The Veteran's total remaining right eye visual field was 104.  500 minus 396 (the amount lost) is 104.  104 divided by 8 (for the 8 principle meridians) is 13.  The Veteran's total remaining left eye visual field was 65.  500 minus 435 (the amount lost) is 65.  65 divided by 8 (for the 8 principle meridians) is 8.125.

To the determine the evaluation for visual impairment when both decreased visual acuity and visual field defect are present, VA separately evaluates the visual acuity and visual field defect (expressed as a level of visual acuity) and combines them under the provisions of 38 C.F.R. § 4.25.

The Veteran's visual field defect may be evaluated as 20/200 because her average visual field for the left eye is 8.125 and the average for the right eye is 13.  (When the Veteran has a field of 6 to 15 degrees, each affected eye is evaluated as 20/200.)  
With regard to her visual acuity, the Veteran's left eye and right eye each has a corrected distance of 20/70.  When visual acuity is 20/70 in each eye, a 30 percent rating is warranted.  Thus, a rating in excess of 30 percent is not warranted for visual acuity impairment.

Thus, when combining, under 38 C.F.R. § 4.25, the Veteran's 70 percent rating for her visual field defects with her 30 percent rating for her visual acuity impairment, a rating of 80 percent is achieved (i.e. 70 plus 30 is 79 which is rounded to the nearest degree divisible by 10).  Thus, she is not entitled to a rating in excess of 80 percent.  

As noted above, the Veteran's disability is rated as 80 percent effective from January 18, 2017, which is the date of the Board hearing at which the Veteran testified as to the severity of her disability.  She testified that she no longer drives at night due to an inability to see. She also testified that she does very little driving during the day.  She stated that she does not have peripheral vision, that her distance vision is not good, and that she has "a lot of blurry vision".  She reported that she bumps into things because she cannot see, cannot read for long periods of time because the words run together, uses a nightly eye gel, and her vision gets cloudy.  The Veteran testified that her vision has remained the same since 2009, but that she has reported cloudy vision and that she bumps into things.  

Although the clinical evidence does not support a finding of an 80 percent rating prior to the actual October 2017 VA examination report, the Board will not disturb the January 2017 effective date for that rating which was assigned by the AMC.

In October 2017 correspondence, the Veteran stated that her pituitary tumor was discovered in 1987 but that she was not made aware of it until April 2003, when she first had actual loss of vision.  She requested an effective date of April 28, 2003 for her 80 percent rating and cites to the Board's August 2017 decision which granted an effective date of April 28, 2003 for service-connection.  The Board is sympathetic to the Veteran's situation, but the effective date of service connection is not necessarily the same date upon which a specific rating is warranted.  Service-connected disabilities may increase or decrease in severity over time; thus, they may have different ratings over the course of service connection.  In the Veteran's situation, a rating of 80 percent or higher is not warranted prior to January 2017.   

The Board has considered the extensive clinical records from the date of service connection (April 28, 2003), but the evidence does not support a finding that the Veteran's visual field and visual acuity was so severe as to warrant a rating in excess of 70 percent.  The records reflect that the Veteran's visual acuity has decreased (or increased in severity) over the past fifteen years.

An October 2004 VA examination report, when read in the best light for the Veteran, reflects that the Veteran had the following findings upon Visual Field Testing:

Right eye
Up - 7   
Up temporally - 10
Temporally - 16
Down temporally - 13
Down    20
Down nasally - 13
Nasally - 6
Up nasally - 10

Her visual field average for the right eye was 11.875.  This number is achieved by subtracting her lost visual field from the possible total of 500 and dividing by the 8.  The Veteran's total was remaining visual field was 95.  500 minus 405 (the amount lost) is 95.  95 divided by 8 (for the 8 principle meridians) is 11.875.

With regard to the left eye in 2004, the Veteran had the following results:

Left eye
Up - 8   
Up temporally - 8
Temporally - 10
Down temporally - 13
Down    12
Down nasally - 5
Nasally - 5
Up nasally - 5

Her visual field average for the left eye was 8.25.  This number is achieved by subtracting her lost visual field from the possible total of 500 and dividing by the 8.  The Veteran's total was remaining visual field was 66.  500 minus 434 (the amount lost) is 66.  66 divided by 8 (for the 8 principle meridians) is 8.25.  Thus, because she had more than five degrees, she is entitled to a 70 percent rating.  

As noted above, prior to December 10, 2008, separate evaluations for loss of visual acuity and visual field defect were not permissible.  During that time, rating the Veteran for her loss of visual field gives her a higher disability rating than if she were rated on her visual acuity.  Her best corrected near and distance vision was 20/40 for the right eye and 20/50 for the left eye.  The clinical records reflect that the Veteran reported blurred vision (June 2004), that she claimed to have lost more than half her peripheral vision (August 2005), claimed decreased vision for months (January 2006), had corrected visual acuity to 20/20 bilaterally (January 2005), visual fields of approximately 20 degrees bilaterally (February 2005), she reported a loss of 50 percent of her peripheral vision and episodes of severe vision loss and decreased vision episodes have been getting more frequent, thinks vision is getting worse overall, describes monocular diplopia constantly (July 2006), and distance with glasses 20/80 bilaterally (September 2006). Under the provisions of 38 C.F.R. § 4.84 prior to 2008, where there is a substantial difference between the near and distant corrected vision, the case should be referred to the Director, Compensation and Pension Service.  The evidence does not reflect that there was a substantial difference between the Veteran's near and distance vision; to the contrary, it was the same.  Thus, referral is not warranted, and the maximum rating allowed based on the severity of her disability is the assigned 70 percent during this period.

From December 10, 2008, and prior to January 18, 2017, the Board has considered whether a rating in excess of 70 percent is warranted with consideration of loss of visual acuity and visual field defect in combination.  In order for the combined rating to be higher than 70 percent, with the visual field rating at 70 percent, the evidence would need to show that her visual acuity more nearly approximated a 20 percent rating.  For example, a 20 percent rating for visual acuity is warranted with where the vision in one eye is 20/70 and the vision in the other eye is 20/50.  However, a review of the clinical records during this period do not show that her visual acuity warranted a 20 percent rating at any time from December 10, 2008 to January 18, 2017.  For example, she had visual acuity of 20/30 and 20/60 in April 2009; visual acuity of 20/30 and 20/40 in September 2011; visual acuity of 20/30 and 20/50 in February 2012; and had visual acuity of 20/40 and 20/50 in June 2015. 

Applying the above findings to the rating criteria, an increased rating is not warranted prior to January 2017.  There is nothing in the evidence of record to suggest that the severity of the Veteran's eye disability increased sometime prior to the date of the 2017 examination report noting pertinent findings.  The Board finds that the earliest date upon which it is clinically ascertainable that a rating in excess of 70 percent (i.e. 80 percent) is warranted is the October 2017 VA examination report.  McGrath v. Gober, 14 Vet. App. 28 (2000).  Thus, a rating in excess of 70 percent prior to January 2017 is not warranted.  

In determining the actual degree of disability, the objective examinations are more probative of the specific degree of the Veteran's impairment than lay statements.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria as it requires findings with regard to precise levels of acuity and field impairment (see Moray v. Brown, 2 Vet App. 211 (1993) "lay persons are not competent to offer medical opinions").

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56  (1990). 

Other considerations

A claim for a total rating for compensation purposes based on individual unemployability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the present case, the Veteran is in receipt of a "group" TIDU effective from April 28, 2003.  The Board has considered whether she is entitled to a separate TDIU rating based solely on her vision impairment disability.  

As detailed below, records prior to June 2017 are against a finding that her vision disability was so severe as to prevent substantial gainful employment.  

An October 2004 VA examination report reflect that the Veteran reported that she was unable to work; however, this was noted to be due to headaches.  She noted that her headaches are cause the "shakes", involuntary movement, an inability to walk, and double or more vision and peripheral vision problems.  Her vision alone was not shown to preclude substantial gainful employment. 

A July 2006 VA examination report reflects that the Veteran had not worked in two years due to her headaches.  An August 2006 record (mental health) reflects that the Veteran had a high school education and two years of college.  She reported that she had a past work history of modeling, secretarial, and medical assistant work.  She further reported that her last job had been in 2004 but did not indicate that she had left it because of her vision impairment alone. 

2013 records reflect that the Veteran was employed in an office position, to include work on the computer.  It was noted that she was working for VA in "telephone care".  2013 Ophthalmology records reflect that the Veteran was functioning "ok" at work.  She had not had double vision, vision loss episodes, or black out spells. 

March 2014 correspondence from the Veteran to Dr. Swislocki (included in the file as a medical record) reflects her statement that she had been off work since February 21, 2014 due to leg pain.  She stated that she did not feel that she could return to work at that time and would like advice on taking more time off from work.

February 2015 VA correspondence from Dr. A. Swislocki reflects that the Veteran was unable to "work for some time due to severe muscle pain and cramping" and that she was scheduled to return to work on February 25, 2015.  Dr. Swislocki requested that the Veteran's disability be extended until May 25, 2015.  Dr. Swislocki did not report that the Veteran was unable to work due to her vision, and his statement that he was requesting that she not work until May 2015, presumably due to the reason he gave for her inability (i.e. muscle pain and cramping), is indicative that her vision impairment did not prevent substantial gainful employment.  In other words, if she was scheduled to return to work when her muscles and cramps had improved, her vision disability obviously did not prevent employment. 

A June 2015 VA clinical record reflects that the Veteran reported that she had "recently resigned" from work due to the stress and wanting to make her health a priority.  It does not reflect that her vision impairment prevented substantial gainful employment.  

November 2015 correspondence from the Veteran to VA reflects her statement that she was employed by VA from February 2012 through May 2015 but that she was unable to perform her duties and received "no pay" from February 2014 through May 2015.  While she mentions "service-connected disability", she fails to state if it was her headache, her depression, or her vision.  She further stated that she had notified VA by telephone and submitting a form to the Oakland RO of her employment when she took the position.  In July 2016 correspondence, she indicated that leg problems and vision problems prevented employment. 

June 2016 correspondence from Dr. Swislocki reflects that for the period of time during which the Veteran worked for VA, she was frequently sick or on leave.  He stated that her recurrent and unpredictable leg cramps, as well as her headaches, make it difficult to "get to work as well as perform her job duties"; he did not discuss her vision impairment. 

January 2017 correspondence from Dr. Swislocki reflects his opinion that the Veteran is unable to work due to pain, headaches, leg cramps, and sweats.  He does not mention her vision impairment.  

June 19, 2017 correspondence from Dr. Swislocki reflects his opinion that the Veteran is unable to "complete the task" of working in office and computer employment due to her vision impairment.  This is the earliest competent credible evidence that her vision impairment alone may preclude substantial gainful employment. 

An October 2017 VA examination report reflects that the Veteran's ability to work is affected due to reduction of peripheral vision which can be hazardous in certain work environments.  It does not reflect it would be hazardous in an office setting and does not reflect that her vision impairment precluded substantial gainful employment. 

In giving the benefit of the doubt to the Veteran, the Board finds that the earliest competent credible evidence that her vision problems alone prevented substantial gainful employment is the June 19, 2017 correspondence from Dr. Swislocki.  While the Veteran is competent to state that she has vision difficulties, the Board finds that the clinical statement is more probative as it is by an objective clinician.  In addition, the Board finds it somewhat less than plausible that the Veteran had informed VA of her employment given that she continued to receive compensation payments for being unemployable.  There is no evidence that she attempted to return this compensation or to repeatedly inform VA of her employment.  Thus, her credibility is at issue.  

Based on the foregoing, the Veteran is entitled to a TDIU for her vision disability effective from June 19, 2017.  The Veteran is also in receipt of service connection for headaches, rated as 50 percent disabling, and major depression rated as 50 percent disabling.  A 50 percent disability combined with another 50 percent disabling equals an 80 percent rating pursuant to 38 C.F.R. § 4.25's Combined Ratings Chart.  

As of June 19, 2017, the Veteran has a single disability rated as totally disabling (her TDIU for her vision disability) plus additional disabilities independently rated a combined 60 percent disabling.  Therefore, she is entitled to SMC at the statutory housebound rate from that date.   



ORDER

Entitlement to a rating in excess of 70 percent prior to January 18, 2017 and in excess of 80 percent from that date for status post-operative pituitary adenoma, with associated visual impairment from optic nerve damage is denied.

Entitlement to a TDIU due to eye disability alone, from June 18, 2017 is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to SMC at the housebound rate from June 18, 2017 is granted, subject to the laws and regulations controlling the award of monetary benefits.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


